COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
  JAVIER ARELLANO QUINONES,                                        No. 08-21-00052-CR
                                                  §
                    Appellant,                                       Appeal from the
                                                  §
  v.                                                                346th District Court
                                                  §
  THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  §
                    Appellee.                                    (TC# 20160D01014-346-1)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF APRIL, 2021.


                                              GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.